Citation Nr: 0514040	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Waiver of the debt in the amount of $1,540.20.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

J.G. representing the Veteran.


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Committee on Waivers and Compromises at the VA Regional 
Office (RO) in Buffalo, New York, which denied a waiver of 
the veteran's debt in the amount of $1,540.20.  

In February 2004 the Board determined that the debt in the 
amount of $1,540.20 was properly created.  The Board further 
determined that the correspondence in February 2003 
constituted a notice of disagreement with the denial of his 
waiver request, and remanded that issue for issuance of a 
statement of the case.  


FINDINGS OF FACT

1.  The RO notified the veteran in a letter dated January 29, 
2003, that it had denied his request for a waiver of the debt 
of $1,540.20. 

2.  The veteran submitted correspondence in February 2003 
that can be liberally construed as a notice of disagreement 
with the denial of his waiver request. 

3.  A statement of the case was issued on August 26, 2004, 
which advised the veteran of the need to file a VA Form 9 to 
continue his appeal.

4.  A Statement of Accredited Representation in Appealed Case 
was received by the RO no earlier than October 29, 2004.  

5.  A timely request for an extension of the time limit for 
filing the substantive appeal is not of record.

6.  In a February 2005 letter, the Board notified the veteran 
and his representative that they had 60 days to request a 
hearing or to submit additional evidence or argument showing 
that a substantive appeal was filed on time; neither the 
veteran nor his representative replied.


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the January 2003 decision that denied a waiver 
of the debt in the amount of $1,540.20.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Under VA regulations, an appeal consists of a timely filed 
notice of disagreement (NOD) in writing and, after a 
statement of 
the case (SOC) has been furnished, a timely filed substantive 
appeal.  38 C.F.R. 
§ 20.200 (emphasis added).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b). If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993);  see also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992); Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In January 2003 the appellant was sent notification of the 
decision finding that the debt amount could not be waived.  
On a VA Form 9 filed in response to a January 24, 2003 SOC on 
other issues, the veteran also mentioned that he felt he 
should be excused for all or part of the debt.  This 
statement is construed as a notice of disagreement with the 
denial of his waiver request.  Although this was provided on 
a VA Form 9, the document cannot be construed as both a 
notice of disagreement and a substantive appeal.  
Specifically, according to 38 U.S.C.A. § 7105, appellate 
review is initiated by the filing of a notice of disagreement 
and completed by a substantive appeal after an SOC is 
furnished.  Here, the statement on the VA Form 9 was provided 
before the SOC on the waiver issue, and cannot be deemed a 
timely substantive appeal with respect to that particular 
issue.

The RO issued an SOC on the waiver issue in August 2004, with 
an enclosed VA Form 9.  In a cover letter accompanying the 
SOC, the RO stated:

If you decide to continue your appeal, you will 
need to file a formal appeal. You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veteran' Appeals.  Please read 
the instructions that come with the VA Form 9 
very carefully.  They tell you what you need to 
do, and how much time you have to do it, if you 
want to continue your appeal.  They also tell you 
how to get assistance, about your hearing rights, 
and about a number of other important things.

To date, the veteran has not filed a substantive appeal, nor 
was a timely request to extend the time for filing been 
received.  

The Board notes that a Statement of Accredited Representation 
in Appealed Case dated on October 29, 2004, was associated 
with the claims file.  Even assuming the date on the form was 
the date received by the RO, this document was not received 
within 60 days of the date of the SOC.  The veteran had until 
October 26, 2004 to submit a timely substantive appeal.  The 
Board notes that October 26, 2004 falls on a Tuesday, and not 
on a weekend or holiday.  Thus, the representative's 
statement cannot be construed as a timely substantive appeal.

As a result, the Board notified the veteran in a February 
2005 letter that his substantive appeal was untimely.  The 
Board notified the veteran and his representative that they 
had 60 days to request a hearing or submit evidence and 
argument concerning the timeliness of his substantive appeal.  
To date, however, neither the veteran nor his representative 
replied to that letter.

In conclusion, the record does not reflect that a timely 
request for an extension of the time limit for filing his 
substantive appeal was made by the veteran.  See 38 C.F.R. §§ 
3.109(b), 20.303.  Since the appellant did not perfect his 
appeal of this issue, the Board does not have jurisdiction to 
act on it.  See 38 C.F.R. §§ 20.200, 20.302(c) (2002) (an 
appeal requires a notice of disagreement and a timely filed 
substantive appeal after issuance of a statement of the 
case); Roy v. Brown, 5 Vet. App. 554, 556 (1993) (if the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, "he 
is statutorily barred from appealing the RO decision").  
Accordingly, the Board is currently without jurisdiction to 
consider his claim, and the appeal is dismissed.

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist.  The facts of 
this case are not in dispute; rather, this case involves pure 
statutory interpretation.  The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to this case.




ORDER

The appeal is dismissed.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


